DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mahoney (WO 2013/126375 A1).
Regarding claim 4, Mahoney discloses a method for producing acrylic acid, comprising: (a) providing a feedstock stream comprising beta propiolactone; (b) directing the feedstock stream to a first reaction zone (plug flow reactor); (c) contacting the feedstock stream with a polymerization catalyst; (d) polymerizing at least a portion of the beta propiolactone to a poly(propiolactone) product stream, wherein the first reaction zone is maintained at a temperature to promote formation of poly(propiolactone); (e) directing the poly(propiolactone) product stream to a second reaction zone (fluidized bed reactor), wherein the second reaction zone is maintained at a temperature at or above the pyrolysis temperature of poly(propiolactone) (150°C) such that the thermal decomposition of poly(propiolactone) produces acrylic acid; and (f) withdrawing an acrylic acid product stream from the second reaction zone (see Abstract; summary of invention; and example 4: pilot scale implementation of acrylic acid supply chain).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 8, Mahoney fails to disclose or suggest a method wherein the first reaction zone and second reaction zone are in an extruder reactor; and further comprising capturing heat generated from the first reaction zone, and directing the heat to other processes.
Claims 6 and 7 depend on claim 5.
	Claim 9 depend on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774